Opinion issued September 12, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00749-CR
                            ———————————
                     IN RE JOSUE CERVANTES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator Josue Cervantes has filed a petition for writ of mandamus

challenging the trial court’s order granting a motion to quash a subpoena duces

tecum served by relator on a non-party.* We deny the petition. To the extent that

the petition requests an emergency stay of the underlying trial court proceedings

pending our determination on the petition, we dismiss the request as moot.

*
      The underlying case is State of Texas v. Josue Cervantes, cause number 1410156,
      pending in the 248th District Court of Harris County, Texas, the Honorable
      Katherine Cabaniss presiding.
                                PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle.